Case 19-43402-mxm11 Doc 271 Filed 09/09/20   Entered 09/09/20 11:51:44   Page 1 of 9
  Case 19-43402-mxm11 Doc 271 Filed 09/09/20              Entered 09/09/20 11:51:44              Page 2 of 9




                                                                  Monthly Operating Report
                                                                                        CASH BASIS-1

CASE NAME:      ROOFTOP GROUP SERVICES (US), INC.

CASE NUMBER:    19-44235-MXM-11

CASH RECEIPTS AND                          MONTH           MONTH           MONTH              MONTH
DISBURSEMENTS                               MAY             JUNE            JULY
1. CASH - BEGINNING OF MONTH             $  14,470.92     $ 14,470.92     $ 14,360.92     $   14,360.92
RECEIPTS
2. CASH SALES
3. ACCOUNTS RECEIVABLE COLLECTIONS
4. LOANS AND ADVANCES
5. SALE OF ASSETS
6. LEASE & RENTAL INCOME
7. WAGES
8. OTHER (ATTACH LIST)
9. TOTAL RECEIPTS                        $          -     $         -     $         -     $         -
DISBURSEMENTS
10. NET PAYROLL
11. PAYROLL TAXES PAID
12. SALES,USE & OTHER TAXES PAID
13. INVENTORY PURCHASES
14. MORTAGE PAYMENTS
15. OTHER SECURED NOTE PAYMENTS
16. RENTAL & LEASE PAYMENTS
17. UTILITIES
18. INSURANCE
19. VEHICLE EXPENSES
20. TRAVEL
21. ENTERTAINMENT
22. REPAIRS & MAINTENANCE
23. SUPPLIES
24. ADVERTISING
25. HOUSEHOLD EXPENSES
26. CHARITABLE CONTRIBUTIONS
27. GIFTS
28. OTHER (ATTACH LIST)
29. TOTAL ORDINARY DISBURSEMENTS         $          -     $         -     $         -     $         -
REORGANIZATION EXPENSES
30. PROFESSIONAL FEES
31. U.S. TRUSTEE FEES
32. OTHER (ATTACH LIST)
33. TOTAL REORGANIZATION EXPENSES        $          -     $         -     $         -     $         -
34. TOTAL DISBURSEMENTS                  $          -     $         -     $         -     $         -
35. NET CASH FLOW                        $          -     $         -     $         -     $         -
36. CASH - END OF MONTH                  $    14,470.92   $   14,360.92   $   14,360.92   $   14,360.92
 Case 19-43402-mxm11 Doc 271 Filed 09/09/20   Entered 09/09/20 11:51:44   Page 3 of 9




                                                   Monthly Operating Report
                                                                 CASH BASIS-1A

                                                                          2020
CASE NAME:     ROOFTOP GROUP SERVICES (US), INC.

CASE NUMBER:   19-44235-MXM-11

CASH DISBURSEMENTS DETAIL                           MONTH:         JULY

                            CASH DISBURSEMENTS
                 DATE              PAYEE               PURPOSE        AMOUNT




               TOTAL CASH DISBURSEMENTS                              $     -


                        BANK ACCOUNT DISBURSEMENTS
      CK#        DATE             PAYEE            PURPOSE            AMOUNT




               TOTAL BANK ACCOUNT DISBURSEMENTS                      $     -


TOTAL DISBURSEMENTS FOR THE MONTH                                    $     -
     Case 19-43402-mxm11 Doc 271 Filed 09/09/20           Entered 09/09/20 11:51:44             Page 4 of 9




                                                                      Monthly Operating Report
                                                                                           CASH BASIS-2


CASE NAME:         ROOFTOP GROUP SERVICES (US), INC.

CASE NUMBER:       19-44235-MXM-11



BANK RECONCILIATIONS
                                               Acct #1          Acct #2       Acct #3
A.   BANK:           AXOS BANK
B.   ACCOUNT NUMBER:        xxxxx0501                                                           TOTAL
C.   PURPOSE (TYPE):        checking        DIP Acct
1.   BALANCE PER BANK STATEMENT            $ 14,360.92                                      $    14,360.92
2.   ADD: TOTAL DEPOSITS NOT CREDITED                                                       $          -
3.   SUBTRACT: OUTSTANDING CHECKS                                                           $          -
4.   OTHER RECONCILING ITEMS                                                                $          -
5.   MONTH END BALANCE PER BOOKS           $    14,360.92   $         -   $            -    $    14,360.92
6.   NUMBER OF LAST CHECK WRITTEN


INVESTMENT ACCOUNTS
                                               DATE OF          TYPE OF       PURCHASE          CURRENT
BANK, ACCOUNT NAME & NUMBER                    PURCHASE     INSTRUMENT         PRICE             VALUE
7.
8.
9.
10.
11. TOTAL INVESTMENTS                                                     $            -    $            -


CASH

12. CURRENCY ON HAND                                                                        $            -

13. TOTAL CASH - END OF MONTH                                                               $    14,360.92
  Case 19-43402-mxm11 Doc 271 Filed 09/09/20                 Entered 09/09/20 11:51:44               Page 5 of 9




                                                                              Monthly Operating Report
                                                                                                CASH BASIS-3


CASE NAME:      ROOFTOP GROPU SERVICES (US), INC.

CASE NUMBER:    19-44235-MXM-11

ASSETS OF THE ESTATE

              SCHEDULE "A"                    SCHEDULE           MONTH             MONTH             MONTH
             REAL PROPERTY                     AMOUNT             MAY               JUNE
1.
2.
3.
4. OTHER (ATTACH LIST)
5. TOTAL REAL PROPERTY ASSETS             $            -     $           -     $           -     $        -
               SCHEDULE "B"
            PERSONAL PROPERTY
1. CASH ON HAND
2. CHECKING, SAVINGS, ETC.                $      14,470.92   $    14,470.92    $    14,360.92
3. SECURITY DEPOSITS
4. HOUSEHOLD GOODS
5. BOOKS, PICTURES, ART
6. WEARING APPAREL
7. FURS AND JEWELRY
8. FIREARMS & SPORTS EQUIPMENT
9. INSURANCE POLICIES
10. ANNUITIES
11. EDUCATION
12. RETIREMENT & PROFIT SHARING
13. STOCKS
14. PARTNERSHIPS & JOINT VENTURES
15. GOVERNMENT & CORPORATE BONDS
16. ACCOUNTS RECEIVABLE
17. ALIMONY
18. OTHER LIQUIDATED DEBTS
19. EQUITABLE INTERESTS
20. CONTINGENT INTERESTS
21. OTHER CLAIMS
22. PATENTS & COPYRIGHTS
23. LICENSES & FRANCHISES
24. CUSTOMER LISTS
25. AUTOS, TRUCKS & OTHER VEHICLES
26. BOATS & MOTORS
27. AIRCRAFT
28. OFFICE EQUIPMENT
29. MACHINERY, FIXTURES & EQUIPMENT
30. INVENTORY
31. ANIMALS
32. CROPS
33. FARMING EQUIPMENT
34. FARM SUPPLIES
35. OTHER (ATTACH LIST)
36. TOTAL PERSONAL PROPERTY ASSETS        $      14,470.92   $    14,470.92    $    14,360.92    $        -
37. TOTAL ASSETS                          $      14,470.92   $    14,470.92    $    14,360.92    $        -
     Case 19-43402-mxm11 Doc 271 Filed 09/09/20                Entered 09/09/20 11:51:44        Page 6 of 9




                                                                               Monthly Operating Report
                                                                                            CASH BASIS-4

CASE NAME:          ROOFTOP GROUP SERVICES (US), INC.

CASE NUMBER:        19-44235-MXM-11

                                                                                   MONTH:        JULY
LIABILITIES OF THE ESTATE

                  PREPETITION                     SCHEDULE
                   LIABILITIES                     AMOUNT               PAYMENTS
1.   SECURED                                  $      7,891,522.09
2.   PRIORITY                                 $          1,870.14
3.   UNSECURED                                $     10,932,650.00
4.   OTHER (ATTACH LIST)                      $               -
5.   TOTAL PREPETITION LIABILITIES            $     18,826,042.23   $         -


                POSTPETITION                     DATE           AMOUNT        DUE               AMOUNT
                 LIABILITIES                  INCURRED           OWED        DATE               PAST DUE
1. FEDERAL INCOME TAXES
2. FICA/MEDICARE
3. STATE TAXES
4. REAL ESTATE TAXES
5. OTHER TAXES (ATTACH LIST)
6. TOTAL TAXES                                               $        -                     $           -
OTHER POSTPETITION LIABILITIES INCLUDING TRADE CREDITORS (LIST NAMES OF CREDITORS)
7.
8.
9.
10.
11.
12.
13.
14.
15.
16.
17.
18.
19.
20.
21.
22.
23.
24.
25.
26.
27.
28.
29. (IF ADDITIONAL ATTACH LIST)
30. TOTAL OF LINES 7 - 29                                    $        -                     $           -
31. TOTAL POSTPETITION LIABILITIES                           $        -                     $           -
     Case 19-43402-mxm11 Doc 271 Filed 09/09/20              Entered 09/09/20 11:51:44            Page 7 of 9




                                                                      Monthly Operating Report
                                                                                           CASH BASIS-4A

CASE NAME:        ROOFTOP GROUP SERVICES (US), INC.

CASE NUMBER:      19-44235-MXM-11

                                                                               MONTH:             JULY
ACCOUNTS RECEIVABLE AGING
                                             SCHEDULE              MONTH           MONTH          MONTH
                                              AMOUNT
1.   0 - 30
2.   31 - 60
3.   61 - 90
4.   91 +
5.   TOTAL ACCOUNTS RECEIVABLE              $            -     $           -   $        -     $            -
6.   AMOUNT CONSIDERED UNCOLLECTIBLE
7.   ACCOUNTS RECEIVABLE (NET)              $            -     $           -   $        -     $            -


AGING OF POSTPETITION TAXES
AND PAYABLES                                    0 - 30             31-60             90+           Total
TAXES PAYABLE                                   DAYS               DAYS             DAYS
1. FEDERAL                                                                                    $            -
2. STATE                                                                                      $            -
3. LOCAL                                                                                      $            -
4. OTHER (ATTACH LIST)                                                                        $            -
5. TOTAL TAXES PAYABLE                      $            -     $           -   $        -     $            -

6. ACCOUNTS PAYABLE                                                                           $            -

STATUS OF POSTPETITION TAXES
                                            BEGINNING           AMOUNT                          ENDING
                                               TAX              WITHHELD           AMOUNT         TAX
FEDERAL                                     LIABILITY          OR ACCRUED           PAID       LIABILITY
1. WITHHOLDING                                                                                $        -
2. FICA-EMPLOYEE                                                                              $        -
3. FICA-EMPLOYER                                                                              $        -
4. UNEMPLOYMENT                                                                               $        -
5. INCOME                                                                                     $        -
6. OTHER (ATTACH LIST)                                                                        $        -
7. TOTAL FEDERAL TAXES                      $            -     $           -   $        -     $        -
STATE AND LOCAL                                                                               $        -
8. WITHHOLDING                                                                                $        -
9. SALES                                                                                      $        -
10. EXCISE                                                                                    $        -
11. UNEMPLOYMENT                                                                              $        -
12. REAL PROPERTY                                                                             $        -
13. PERSONAL PROPERTY                                                                         $        -
14. OTHER (ATTACH LIST)                                                                       $        -
15. TOTAL STATE & LOCAL                     $            -     $           -   $        -     $        -
16. TOTAL TAXES                             $            -     $           -   $        -     $        -
   Case 19-43402-mxm11 Doc 271 Filed 09/09/20                     Entered 09/09/20 11:51:44              Page 8 of 9




                                                                                    Monthly Operating Report
                                                                                                       CASH BASIS-5

CASE NAME:            ROOFTOP GROUP SERVICES (US), INC.

CASE NUMBER:          19-44235-MXM-11
                                                                                       MONTH:            JULY

PAYMENTS TO INSIDERS AND PROFESSIONALS

                                  INSIDERS
           NAME          TYPE OF PAYMENT      AMOUNT PAID     TTL PD TO DATE
1.
2.
3.
4.
5.
TOTAL PAYMENTS TO INSIDERS                    $           -   $             -



                                                  PROFESSIONALS
                        DATE OF COURT ORDER        AMOUNT         AMOUNT            TTL PAID       TOTAL INCURRED
           NAME         AUTHORIZING PAYMENT       APPROVED         PAID             TO DATE           & UNPAID
1.
2.
3.
4.
5.
TOTAL PAYMENTS TO PROFESSIONALS               $           -   $             -   $              -   $            -



POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE PROTECTION PAYMENTS

                                                  SCHEDULED       AMOUNTS            TOTAL
                                                   MONTHLY          PAID             UNPAID
              NAME OF CREDITOR                     PAYMENTS        DURING             POST-
                                                      DUE          MONTH            PETITION
1.
2.
3.
4.
5.
6. TOTAL                                      $           -   $             -   $              -
Case 19-43402-mxm11 Doc 271 Filed 09/09/20                   Entered 09/09/20 11:51:44               Page 9 of 9




                                                                            Monthly Operating Report
                                                                                            CASH BASIS-6

                                                                                     2020
CASE NAME:     ROOFTOP GROUP SERVICES (US), INC.

CASE NUMBER:   19-44235-MXM-11
                                                                      MONTH:             JULY

                 QUESTIONNAIRE
                                                                                   YES          NO
                  1. HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE                           X
                     THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?
                  2. HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT                             X
                     OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?
                  3. ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES OR                       X
                     LOANS) DUE FROM RELATED PARTIES?
                  4. HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES                     X
                     THIS REPORTING PERIOD?
                  5. HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE                           X
                     DEBTOR FROM ANY PARTY?
                  6. ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?                               X
                  7. ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES                         X
                     PAST DUE?
                  8. ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?                           X
                  9. ARE ANY OTHER POSTPETITION TAXES PAST DUE?                                 X
                 10. ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS                             X
                     DELINQUENT?
                 11. HAVE ANY PREPETITION TAXES BEEN PAID DURING THE                            X
                     REPORTING PERIOD?
                 12. ARE ANY WAGE PAYMENTS PAST DUE?                                            X

                 IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES"; PROVIDE A DETAILED
                 EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.




                 INSURANCE
                                                                                   YES          NO
                  1. ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER                     X
                     NECESSARY INSURANCE COVERAGES IN EFFECT?
                  2. ARE ALL PREMIUM PAYMENTS PAID CURRENT?                                     X
                  3. PLEASE ITEMIZE POLICIES BELOW                                              X

                 IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO" OR IF ANY POLICIES HAVE
                 BEEN CANCELED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN
                 EXPLANATION BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.
                 THE DEBTOR HAS NO EMPLOYEES. THE CASE WAS FILED AS A CHAPTER 7 AND
                 CONVERTED TO CHAPTER 11 TO PURSUE REMEDIES.



                 INSTALLMENT PAYMENTS
                         TYPE OF                                   PERIOD         PAYMENT AMOUNT
                         POLICY              CARRIER              COVERED           & FREQUENCY
